ACCEPTED
                                                                       03-15-00498-CV
                                                                               6873283
                                                            THIRD COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                                                  9/10/2015 4:05:07 PM
                                                                     JEFFREY D. KYLE
                                                                                CLERK
                        NO. 03-15-00498-CV

                                               FILED IN
                                        3rd COURT OF APPEALS
              IN THE COURT OF APPEALS       AUSTIN, TEXAS
           FOR THE THIRD DISTRICT OF TEXAS
                                        9/10/2015 4:05:07 PM
                                          JEFFREY D. KYLE
                                                Clerk

      LONG CANYON PHASE II AND III HOMEOWNERS
                ASSOCIATION, INC.,
                                    Appellant,

                                v.

            CHRIS CASHION AND LISA CASHION,
                                     Appellee.


 Appealed from the County Court at Law No. 2 of Travis County,
                           Texas,
                 Cause No. C-1-CV-15-001016


    APPELLANT LONG CANYON PHASE II AND III
  HOMEOWNERS ASSOCIATION, INC.’S FIRST MOTION
 FOR EXTENSION OF TIME TO FILE APPELLANT BRIEF


TO THE HONORABLE COURT:

     Appellant Long Canyon Phase II and III Homeowners

Association, Inc. (“Appellant”), files this First Motion for

Extension of Time to File Appellant’s Brief pursuant to Texas

Rules of Appellate Procedure 38.6(d) and 10.5(b)(1) and would

respectfully show unto the Court the following:
     1.     The deadline for filing Appellant’s Brief is today,

September 10, 2015.

     2.     Appellant seeks a 21-day extension of time to file

Appellant’s Brief. Appellant respectfully requests that the Court

extend the deadline for filing Appellant’s Brief to October 1, 2015.

     3.     This is the first Motion for Extension of Time filed for

Appellant’s Brief with the Court.

     4.     This extension of time is not requested for mere delay,

but to allow Appellant adequate time to prepare Appellant’s Brief.

     5.     Appellant is requesting additional time in order to

thoroughly research and adequately brief these matters for the

Court.

     For these reasons, Appellant respectfully requests that this

Court grant a 21-day extension of time to file Appellant’s Brief.

Appellant also requests any further relief to which it may be

entitled.




                                 2
Respectfully submitted,

Roberts Markel Weinberg Butler Hailey PC


_______________________________
FRANK O. CARROLL III
Texas State Bar No. 24082785
DAWN S. HOLIDAY
Texas State Bar No. 24046090
Amy M. VanHoose
Texas State Bar No. 24042085
2800 Post Oak Blvd., 57th Floor
Houston, Texas 77056
Telephone: 713-840-1666
Facsimile: 713-840-9404
fcarroll@rmwbhlaw.com
dholiday@rmwbhlaw.com
avanhoose@rmwbhlaw.com
ATTORNEYS FOR APPELLANT,
LONG CANYON PHASE II AND III
HOMEOWNERS ASSOCIATION, INC.




          3
              CERTIFICATE OF CONFERENCE

      I hereby certify that on September 10, 2015, I conferred with
William C. Davidson regarding the merits of this First Motion for
Extension of Time. Mr. Davidson informed me that he was
unopposed to the filing of this First Motion for Extension of Time.


                           _________________________________
                           FRANK O. CARROLL III


              CERTIFICATE OF COMPLIANCE

      I hereby certify that this document is 463 words, as
calculated by the word count feature of Microsoft Word 2007
(Professional Edition).


                           _________________________________
                           FRANK O. CARROLL III




                                4
                 CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing
instrument was served upon the parties listed below by facsimile,
messenger, regular U.S. Mail, certified mail, return receipt
requested and/or electronic service in accordance with the Texas
Rules of Appellate Procedure on this the 10th day of September,
2015.

William C. Davidson
bdavidson@chmc-law.com
Chamberlain McHaney
P.O. Box 684158
301 Congress, 21st Floor
Austin, Texas 79701


                      _____________________________________
                      Frank O. Carroll III




                                 5